         Case 20-32761 Document 3 Filed in TXSB on 05/26/20 Page 1 of 2




                     IN THE UNITED STATES BANKRUPTCY COURT
                       FOR THE SOUTHERN DISTRICT OF TEXAS
                                 HOUSTON DIVISION

IN RE:                                        §       Case No. 20-32761
                                              §
       ASHLEY GENEE BROWN                     §       Chapter 7
                                              §
               Debtor.                        §

              DISCLOSURE OF COMPENSATION BY WAUSON | PROBUS,
                 PURSUANT TO 11 U.S.C. § 329 AND BANKR. R. 2016(b)

TO THE HONORABLE, U.S. BANKRUPTCY JUDGE:

       Wauson | Probus (“WP”), Counsel to the Debtor, Ashley Genee Brown (“Dr. Brown”),

makes this its Disclosure of Compensation pursuant to 11 U.S.C. § 329(a) and Bankr. R. 2016(b),

as follows:

       1. On March 3, 2020, Dr. Brown retained WP to represent her in connection with her

voluntary, Chapter 7 bankruptcy case.

       2. In the engagement agreement, Dr. Brown agreed to be responsible for the fees and

expenses. The engagement agreement called for payment of a retainer in the amount of $7,000

plus $335 for the filing fee. On May 22, 2020, WP received a retainer in the amount of $7,000

from Dr. Brown.

       3. WP has received no transfer, assignment or pledge of property except that stated in

Paragraph 2 above.

       4. WP has not shared or agreed to share with any other entity, other than with members

of WP, any compensation paid or to be paid.

       Dated this 26th of May, 2020.

                                              Respectfully submitted,

                                              WAUSON | PROBUS


                                                  1
Case 20-32761 Document 3 Filed in TXSB on 05/26/20 Page 2 of 2




                            By:/s/ Anabel King________________
                                   Anabel King
                                   State Bar No. 24067659
                                   Fed. ID. No. 1012318
                                   aking@w-plaw.com

                            One Sugar Creek Center Blvd., Suite 880
                            Sugar Land, Texas 77478
                            (281) 242-0303 (Telephone)
                            (281) 242-0306 (Facsimile)

                            COUNSEL FOR DEBTOR,
                            DR. ASHLEY BROWN




                               2
